Title: To George Washington from Major General Nathanael Greene, 28 October 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Camp Fredricksburg 28th Octo. 1778
          
          Inclosd is General Schuylers Letter, which I have read.
          The utility of the plan which he recommends being altogether dependant upon the Canada expedition; and that being rather in contemplation than agreed upon, I think it will be necessary before I give any orders upon the matter to receive your Excellencys instructions upon that head.
          Your Excellency expressed a desire to have all the Battaues collected and repaird that were not in actual service, That are now upon the North River. I could wish to know where you would have them collected, and how soon to have the repairs compleated.
          As soon as your Excellency has determind in your own mind, the line of cantonment I could wish to receive a private intimation of it; because it would enable me to make many previous and necessary preparations, not explanatory of your Excellencys intentions. I have the honor to be with great respect Your Excellencys most Obedient humble Sert
          
            Nath. Greene Q.M.G.
          
        